In the motion for rehearing in the instant case the judgment, among other grounds, is attacked upon *Page 650 
the sufficiency of the evidence. We find upon re-examination that the bond declared upon appears not to have been signed by either the alleged principal, Louise Magless, or the sureties named in the judgment nisi or scire facias. The execution of the bond is essential to the validity of the judgment. See Walker et al. v. State, 6 S.W.2d 356.
For the reason stated, the motion for rehearing is granted, the judgment of affirmance is set aside and the judgment of the trial court is reversed and the cause remanded.
Reversed and remanded.